            EXHIBIT 1

[Promissory Note dated May 3, 2010]




                                      Kai Decl. Exhibit P. 1
Kai Decl. Exhibit P. 2
Kai Decl. Exhibit P. 3
Kai Decl. Exhibit P. 4
Kai Decl. Exhibit P. 5
                 EXHIBIT 2

[Real Property Mortgage, dated April 28, 2010]




                                           Kai Decl. Exhibit P. 6
Kai Decl. Exhibit P. 7
Kai Decl. Exhibit P. 8
Kai Decl. Exhibit P. 9
Kai Decl. Exhibit P. 10
Kai Decl. Exhibit P. 11
Kai Decl. Exhibit P. 12
Kai Decl. Exhibit P. 13
Kai Decl. Exhibit P. 14
Kai Decl. Exhibit P. 15
Kai Decl. Exhibit P. 16
Kai Decl. Exhibit P. 17
Kai Decl. Exhibit P. 18
Kai Decl. Exhibit P. 19
Kai Decl. Exhibit P. 20
Kai Decl. Exhibit P. 21
Kai Decl. Exhibit P. 22
Kai Decl. Exhibit P. 23
Kai Decl. Exhibit P. 24
                    EXHIBIT 3

[Partial Release of Mortgage, dated February 4, 2014]




                                               Kai Decl. Exhibit P. 25
Kai Decl. Exhibit P. 26
Kai Decl. Exhibit P. 27
Kai Decl. Exhibit P. 28
Kai Decl. Exhibit P. 29
Kai Decl. Exhibit P. 30
Kai Decl. Exhibit P. 31
Kai Decl. Exhibit P. 32
Kai Decl. Exhibit P. 33
                       EXHIBIT 4

[First Amendment of Promissory Note, dated August 8, 2013]




                                                Kai Decl. Exhibit P. 34
Kai Decl. Exhibit P. 35
Kai Decl. Exhibit P. 36
Kai Decl. Exhibit P. 37
Kai Decl. Exhibit P. 38
Kai Decl. Exhibit P. 39
Kai Decl. Exhibit P. 40
Kai Decl. Exhibit P. 41
Kai Decl. Exhibit P. 42
Kai Decl. Exhibit P. 43
Kai Decl. Exhibit P. 44
Kai Decl. Exhibit P. 45
Kai Decl. Exhibit P. 46
Kai Decl. Exhibit P. 47
Kai Decl. Exhibit P. 48
Kai Decl. Exhibit P. 49
             EXHIBIT 5

[Promissory Note dated August 7, 2013]




                                         Kai Decl. Exhibit P. 50
Kai Decl. Exhibit P. 51
Kai Decl. Exhibit P. 52
Kai Decl. Exhibit P. 53
Kai Decl. Exhibit P. 54
Kai Decl. Exhibit P. 55
                 EXHIBIT 6

[Real Property Mortgage, dated August 7, 2013]




                                           Kai Decl. Exhibit P. 56
Kai Decl. Exhibit P. 57
Kai Decl. Exhibit P. 58
Kai Decl. Exhibit P. 59
Kai Decl. Exhibit P. 60
Kai Decl. Exhibit P. 61
Kai Decl. Exhibit P. 62
Kai Decl. Exhibit P. 63
Kai Decl. Exhibit P. 64
Kai Decl. Exhibit P. 65
Kai Decl. Exhibit P. 66
Kai Decl. Exhibit P. 67
Kai Decl. Exhibit P. 68
Kai Decl. Exhibit P. 69
Kai Decl. Exhibit P. 70
Kai Decl. Exhibit P. 71
Kai Decl. Exhibit P. 72
Kai Decl. Exhibit P. 73
Kai Decl. Exhibit P. 74
Kai Decl. Exhibit P. 75
Kai Decl. Exhibit P. 76
Kai Decl. Exhibit P. 77
Kai Decl. Exhibit P. 78
